Title: To James Madison from Thomas Bulkeley, 6 August 1801 (Abstract)
From: Bulkeley, Thomas
To: Madison, James


6 August 1801, Lisbon. Relays a report given out at the palace that peace is concluded between Portugal and France. Details movements of Portuguese diplomats, including Pinto’s return from Badajoz and recent sudden departure of Chevalier Freire for Madrid.
 

   RC (DNA: RG 59, CD, Lisbon, vol. 1). 2 pp. First page written at the bottom of a copy of Bulkeley’s 5 Aug. dispatch. Docketed by Wagner as received 8 Oct.


   A full transcription of this document has been added to the digital edition.
